Citation Nr: 0947086	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-37 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to higher initial ratings for a lumbar strain 
with degenerative disc disease and stenosis, rated at 20 
percent prior to September 30, 2006, 100 percent from 
November 1, 2006, to December 31, 2006, 20 percent from 
January 1, 2007, to October 24, 2007, and 40 percent from 
October 25, 2007, forward.  

2.  Entitlement to higher initial ratings for a left hip 
bursitis, rated as noncompensable prior to December 2, 2005, 
and at 10 percent from December 2, 2005, forward.  

3.  Entitlement to an initial rating higher than 10 percent 
for a right knee patellofemoral arthralgia.  

4.  Entitlement to a compensable initial rating for a right 
shoulder bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 
1988.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in March 2006, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to further appellate review.  In 
this regard, in July 2007, the Veteran informed the RO that 
he had been awarded Social Security disability benefits, 
effective March 2007.  As the records of the Social Security 
Administration are potentially relevant to the Veteran's 
claims, the records should be obtained. 

Additionally, since the Veteran was last examined by VA, the 
additional evidence suggests a material change in the lumbar 
spine disability, right shoulder disability, the left hip 
disability, and the right knee disability; thus, 
reexamination is required under 38 C.F.R. § 3.327.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any decision regarding the Veterans claim 
for disability benefits with the Social 
Security Administration and the medical 
records considered in reaching the 
decision.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his lumbar 
spine, right shoulder, left hip and right 
knee disabilities since his VA 
examination in October 2007 and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

3.  The RO/AMC should afford the Veteran 
a VA examination to determine the current 
level of impairment caused by the lumbar 
spine, right shoulder, left hip, and 
right knee disabilities.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, and is asked to describe the 
following:

For the lumbar spine, the examiner 
is ask to describe the range of 
motion in degrees of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation.  The examiner is 
also asked to specify whether the 
lumbar spine disability has caused 
any incapacitating episodes, defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

For the right shoulder, the examiner 
is asked to describe the range of 
motion in degrees of flexion and 
abduction. 

For the left hip, the examiner is 
asked to describe range of motion in 
degrees of flexion, extension, 
abduction, adduction, internal 
rotation, and external rotation.

For the right knee, the examiner is 
asked to describe range of motion in 
degrees of flexion and extension and 
degree of laxity, instability, or 
subluxation, if any.  

In each case, the examiner is asked 
to report any functional loss due to 
pain or painful motion (supported by 
adequate pathology and evidenced by 
the visible behavior of the claimant 
undertaking the motion) as well as 
weakness, excess fatigability, 
incoordination, or pain on movement.  
The examiner should also address 
whether there is additional loss of 
motion associated with flare-ups.  
Any additional functional loss 
should be expressed in terms of 
additional limitation of motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

